UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 oTransition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-26213 ROOMLINX, INC. (Exact name of registrant as specified in its charter) Nevada83-0401552 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification No.) 2150 W. 6th Ave., Unit H Broomfield, Colorado 80020 (Address of principal executive offices) (303) 544-1111 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of the Issuer's common stock as of November 9, 2010, was 4,958,915. ROOMLINX, INC. INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 2 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 (unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Forward-Looking Statements 12 General 13 Critical Accounting Policies 14 Results of Operations 15 Recent Accounting Pronouncements 18 Financial Condition 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II.OTHER INFORMATION 20 Item 1.Legal Proceedings 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3.Defaults Upon Senior Securities 21 Item 4.(Removed and Reserved) 21 Item 5.Other Information 21 Item 6.Exhibits 21 Signatures
